Exhibit 10.2

 

EXECUTION VERSION

 

AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT

 

AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT, dated as of February 6,
2004, among SAVVIS COMMUNICATIONS CORPORATION, a Delaware corporation (“Savvis”
or the “Company”), WELSH, CARSON, ANDERSON & STOWE VIII, L.P., a Delaware
limited partnership (“WCAS”), and the several other entities and persons
affiliated with WCAS listed on the signature pages hereto (the “WCAS Persons”
and collectively with WCAS, the “WCAS Investors”), the other investor-parties
that hold Warrants (as defined below) that are listed under “Other Investors” on
the signature pages hereto or become a party to this Agreement in accordance
with Section 7 (collectively, the “Other Investors”) and any Permitted
Transferees (as defined below) that become a party to this Agreement in
accordance with Section 9(d) (together with the Other Investors and the WCAS
Investors, the “Investors”).

 

W I T N E S S E T H:

 

WHEREAS, Savvis Asset Holdings, Inc., a Delaware corporation and a wholly-owned
subsidiary of the Company (“Acquisition Subsidiary”) has entered into that
certain Asset Purchase Agreement, dated as of January 23, 2004, as amended by
Amendment No. 1 thereto, dated as of January 23, 2004 (the “Acquisition
Agreement”), with Cable & Wireless USA, Inc. (“CWUSA”), and Cable & Wireless
Internet Services, Inc. (“CWIS”) and together with CWUSA, CWIS and certain of
their subsidiaries, “Sellers”) relating to the sale by Sellers to Acquisition
Subsidiary of the Acquired Assets (as defined in the Acquisition Agreement) of
Sellers (the “Acquisition”);

 

WHEREAS, in connection with consummating the Acquisition Subsidiary’s
obligations under the Acquisition Agreement, the Company is selling to the WCAS
Investors, on the terms and subject to the conditions set forth in the Amended
and Restated Securities Purchase Agreement (the “Securities Purchase Agreement”)
among the Company, the WCAS Investors and the other parties that become a party
thereto from time to time, Series A Subordinated Notes of the Company in the
amount contemplated by the Securities Purchase Agreement (the “Notes”);

 

WHEREAS, as a further inducement to each Investor’s purchase of Notes, the
Company is issuing to each Investor warrants (“Warrants”) to purchase shares
(the “Warrant Shares”) of the Company’s Series B Convertible Preferred Stock,
$.01 par value per share (“Series B Stock”), which such Series B Stock shall be
convertible into shares (the “Conversion Shares”) of the Company’s common stock,
$.01 par value per share (“Common Stock”) upon the satisfaction of certain
conditions set forth in the Certificate of Designations of the Series B Stock
attached as an exhibit to the Securities Purchase Agreement;

 

WHEREAS, as a further inducement to each Investor’s purchase of Notes, the
Company has agreed to grant to each such Investor registration rights with
respect to the Conversion Shares;



--------------------------------------------------------------------------------

WHEREAS, the parties hereto entered into a Registration Rights Agreement dated
January 30, 2004 (the “Existing Registration Rights Agreement”); and

 

WHEREAS, the parties to the Existing Registration Rights Agreement desire to
amend and restate the Existing Registration Rights Agreement to make such
changes as are necessary to conform with the terms of the Securities Purchase
Agreement.

 

NOW, THEREFORE, the parties hereto agree to amend and restate the Existing
Registration Rights Agreement as follows:

 

SECTION 1. Certain Definitions. For purposes of this Agreement, the following
terms have the meanings set forth below:

 

“Affiliate” means (i) with respect to any WCAS Investor, any other WCAS Investor
or any investment limited partnership affiliated therewith, any general partner
or principal of WCAS, any such other WCAS Investor or any such investment
limited partnership and (ii) with respect to any Other Investor, any investment
limited partnership affiliated therewith, any general partner or principal of
such Other Investor or any investment limited partnership.

 

“Commission” means the Securities and Exchange Commission or any other federal
agency at the time administering the Securities Act.

 

“Covered Warrant Common Shares” means the shares of Common Stock into which the
Series B Stock is convertible and any other shares of Common Stock distributable
on, with respect to, or in substitution of such shares.

 

“Exchange Act” means the Securities Exchange Act of 1934 or any successor
federal statute, and the rules and regulations of the Commission thereunder, all
as the same shall be in effect at the time.

 

“Permitted Transferee” has the meaning ascribed to such term in Section 9(d).

 

“Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint-stock issuer, interest, trust or
unincorporated organization (including any subdivision or ongoing business of
any such entity or substantially all of the assets of any such entity,
subdivision or business).

 

“Restricted Stock” means, at any time, the Covered Warrant Common Shares and any
shares of Common Stock issuable upon or issuable with respect to the Covered
Warrant Common Shares by way of stock dividend or stock split or in connection
with a combination of shares, recapitalization, merger, consolidation or other
reorganization or otherwise, in each case only so long as such shares have not
been sold to the public pursuant to an effective registration statement under,
or pursuant to Rule 144 under, the Securities Act.

 

2



--------------------------------------------------------------------------------

“Savvis Stock” means any shares of capital stock of Savvis.

 

“Securities Act” means the Securities Act of 1933 (or any successor federal
statute) and the rules and regulations of the Commission thereunder, as the same
shall be in effect at the time.

 

“Transfer” means, with respect to any Savvis Stock, the sale, transfer,
assignment, pledge, encumbrance, distribution or other disposition of such
securities.

 

SECTION 2. Shares; Restrictions on Transfer; Legends.

 

(a) Each Investor agrees that it will not effect any Transfer of any Warrants,
any shares of Series B Stock or any shares of Restricted Stock unless such
Transfer is made pursuant to an effective registration statement under the
Securities Act or pursuant to an exemption from, or in a transaction not subject
to, the registration requirements of the Securities Act (and, in either case, in
compliance with all applicable state securities laws).

 

(b) Savvis agrees, and each Investor understands and consents, that Savvis will
not cause or permit the Transfer of any Warrants, any shares of Series B Stock
or any shares of Restricted Stock to be made on its books (or on any register of
securities maintained on its behalf) unless the Transfer is permitted by, and
has been made in accordance with, (x) the terms of this Agreement and (y) all
applicable federal and state securities laws. Each Investor agrees that in
connection with any Transfer of Warrants, shares of Series B Stock or Restricted
Stock that is not made pursuant to a registered public offering, Savvis may
request an opinion of legal counsel reasonably acceptable to Savvis (it being
agreed that Ropes & Gray LLP shall be satisfactory) for the transferring
Investor stating that such transaction is exempt from registration under all
applicable laws; provided, however, that no such opinion shall be required in
the case of a Transfer by any Investor to its Affiliates or, if any such entity
is a partnership or limited liability company, a transfer by any Investor or its
affiliates to its partners or members. Any Transfer of Warrants, shares of
Series B Stock or Restricted Stock other than in accordance with this Section
will be void.

 

(c) From and after the date hereof (and until such time as such securities have
been sold to the public pursuant to an effective registration statement under
the Securities Act or pursuant to Rule 144 or the holder of such securities
shall have requested the issuance of new certificates in writing and delivered
to Savvis an opinion of legal counsel reasonably acceptable to Savvis (it being
agreed that Ropes & Gray LLP shall be satisfactory) to such effect) all
certificates representing Warrants, shares of Series B Stock or shares of
Restricted Stock that are held by any Investor shall bear legends which shall
state the following:

 

“THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, NOR ANY APPLICABLE STATE LAW, AND NO
INTEREST HEREIN MAY BE OFFERED, SOLD, ASSIGNED, DISTRIBUTED, PLEDGED OR
OTHERWISE TRANSFERRED UNLESS (A) THERE IS AN EFFECTIVE REGISTRATION STATEMENT
WITH RESPECT THERETO UNDER SAID ACT AND LAWS OR (B) SUCH TRANSACTION IS EXEMPT
FROM SUCH REGISTRATION.

 

3



--------------------------------------------------------------------------------

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE TERMS AND
CONDITIONS OF A REGISTRATION RIGHTS AGREEMENT AMONG THE ISSUER AND THE OTHER
PARTIES THERETO. COPIES OF SUCH AGREEMENT MAY BE OBTAINTED AT NO COST BY WRITTEN
REQUEST MADE BY THE HOLDER OF RECORD OF THIS CERTIFICATE TO THE ISSUER.”

 

SECTION 3. Registration Rights.

 

(a) Demand Registration Rights. If Savvis shall, at any time, be requested by
WCAS (or its Permitted Transferees) in a writing that states the number of
shares of Restricted Stock to be sold and the intended method of disposition
thereof (each such written request, a “Demand Notice”), to effect a registration
under the Securities Act of all or any portion of the Restricted Stock issued or
issuable upon the conversion of the Series B Stock then held by such person,
Savvis shall immediately notify in writing (each such notice, a “Demand Further
Notice”) each other Investor (other than the requesting Investor) of such
proposed registration and shall use its reasonable best efforts to register
under the Securities Act (each such registration, a “Demand Registration”), for
public sale in accordance with the method of disposition specified in such
Demand Notice, the number of shares of Restricted Stock specified in such Demand
Notice (plus the number of shares of Restricted Stock specified in any written
requests for registration of shares of Restricted Stock that are received from
other Investors (other than the requesting Investors) within 30 days after
receipt by such other Investors of a Demand Further Notice). Notwithstanding
anything to the contrary contained herein, Savvis shall not be obligated
pursuant to this paragraph (a) to file and cause to become effective (i) more
than two Demand Registrations in the aggregate requested by WCAS or its
Permitted Transferees or (ii) any Demand Registration with a proposed aggregate
offering price of less than $25.0 million.

 

(b) Additional Short-Form Registration Rights. If Savvis becomes eligible to use
Form S-3 or a successor form, Savvis shall use its reasonable best efforts to
continue to qualify at all times for registration on Form S-3 or such successor
form. If (x) Savvis is eligible to register shares of Common Stock on Form S-3
or a successor form and (y) it is requested by WCAS in a writing that states the
number of shares of Restricted Stock to be sold and the intended method of
disposition thereof (each such written request, a “Short Form Registration
Notice”), to effect a registration on Form S-3 or such successor form (a “Short
Form Registration”) of all or any portion of the Restricted Stock then held by
WCAS, Savvis shall immediately notify in writing (each such notice, a “Short
Form Further Notice”) each Investor of such proposed registration and shall use
its reasonable best efforts to register on Form S-3 or such successor form, for
public sale in accordance with the method of disposition specified in such Short
Form Registration Notice, the number of shares of Restricted Stock specified in
such Short Form Registration Notice (plus the number of shares of Restricted
Stock specified in any written requests for registration of shares of Restricted
Stock that are received from other Investors (other than the requesting
Investors) within 30 days after receipt by such other Investors of a Short Form
Further Notice); provided, WCAS shall not have the right to request a Short Form
Registration unless the proposed aggregate offering price (which shall be
specified in the Short Form Registration Notice delivered in connection
therewith) is at least $10.0 million.

 

4



--------------------------------------------------------------------------------

(c) Certain Provisions Relating to Required Registrations. Notwithstanding
anything to the contrary contained in this Agreement, Savvis shall not be
obligated to effect any registration under paragraph (a) or (b) above except in
accordance with the following provisions:

 

(i) the obligations of Savvis under paragraph (a) or (b) above, as the case may
be, to effect a registration shall be deemed satisfied only when a registration
statement covering all of the shares of Restricted Stock specified in the
applicable Demand Notice or Short Form Registration Notice, as the case may be,
for sale in accordance with the intended method of disposition specified by the
requesting Investors, shall have become effective and, if such method of
disposition is a firm commitment underwritten public offering, all such shares
of Restricted Stock shall have been sold pursuant thereto;

 

(ii) so long as Savvis has provided written notice of a prior registration
statement to each Investor in compliance with paragraph (d) below, Savvis shall
not be obligated under paragraph (a) or (b) above to file and cause to become
effective any registration statement so long as such written notice was received
by Investors prior to the delivery of the applicable Demand Notice or Short Form
Registration Notice, as the case may be (and such prior registration statement
has not been withdrawn); provided, Savvis shall not be permitted to delay a
requested registration under paragraph (a) or (b) above in reliance on this
paragraph (c)(ii) more than 180 days following the effective date of such prior
registration statement;

 

(iii) if the proposed method of disposition specified by the requesting
Investors shall be an underwritten public offering, the number of shares of
Restricted Stock to be included in such an offering may be reduced (pro rata
among the Investors seeking to include Restricted Stock in such offering based
on the number of shares of Restricted Stock so requested to be registered by
such Investors, it being understood that there will be no such reduction of
shares of Restricted Stock owned by Investors unless and until such reduction is
first applied against shares of Common Stock held by stockholders of the Company
who are not Investors and who, through other contractual rights with the
Company, determine to participate in any such Demand Registration or Short Form
Registration, and then applied to any shares of Common Stock to be sold by the
Company for its own account) if and to the extent that, in the good faith
opinion of the managing underwriter of such offering, inclusion of all shares
would adversely affect the marketing (including, without limitation, the
offering price) of the Restricted Stock to be sold;

 

(iv) in the event that the proposed method of disposition specified by the
requesting Investors shall be an underwritten public offering, the requesting
Investors holding a majority of the Restricted Stock included in such offering
shall choose the managing underwriter (which shall be a nationally recognized
investment banking firm reasonably acceptable to the Company);

 

(v) Savvis shall be entitled to include in any registration referred to in
paragraph (a) or (b) above, as the case may be, for sale in accordance with the
method of disposition specified by the requesting Investors, shares of Common
Stock to be sold by Savvis for its own account, except as and to the extent
that, in the opinion of the

 

5



--------------------------------------------------------------------------------

managing underwriter of such offering (if such method of disposition shall be an
underwritten public offering), such inclusion would adversely affect the
marketing (including, without limitation, the offering price) of the Restricted
Stock to be sold;

 

(vi) except as provided in paragraph (c)(v) above, Savvis will not effect any
other registration of Common Stock, whether for its own account or that of other
holder(s) of Common Stock of Savvis, from the date of receipt of a Demand Notice
or the date of receipt of a Short Form Registration Notice, as the case may be,
for an underwritten public offering until the completion of the period of
distribution of the registration contemplated thereby (determined as hereinafter
provided);

 

(vii) if any Investor (other than the requesting Investor) requests that some or
all of such Investor’s shares of Restricted Stock be included in an offering
initiated pursuant to paragraph (a) or (b) above, and the registration is to be,
in whole or in part, an underwritten public offering of Common Stock, such
request by such Investor shall specify that such Investor’s Restricted Stock is
to be included in the underwriting on the same terms and conditions as the
shares of Restricted Stock otherwise being sold through the underwriter; and

 

(viii) if, while a registration is pending, Savvis determines in good faith that
the filing of a registration statement would require the disclosure of a
material transaction or another set of material facts and such disclosure would
either have a material adverse effect on such material transaction or Savvis and
its subsidiaries (taken as a whole), then Savvis shall not be required to effect
a registration pursuant to paragraph (a) or (b) above, as the case may be, until
the earlier of (A) the date upon which such material information is otherwise
disclosed to the public or ceases to be material and (B) 90 days after Savvis
makes such good faith determination; provided, Savvis shall not be permitted to
delay a requested registration under paragraph (a) or (b) above in reliance on
this paragraph (c)(viii) more than twice or for more than an aggregate of 90
days in any consecutive twelve-month period.

 

(d) Piggyback Registration Rights. If at any time Savvis proposes to register
any of its Common Stock under the Securities Act for sale to the public, whether
for its own account or for the account of other security holders or both (other
than a registration on Form S-4 or Form S-8 promulgated under the Securities Act
(or any successor forms thereto) or any other form not available for registering
the Restricted Stock for sale to the public), it will give written notice (each
such notice a “Piggyback Notice”) at such time to each Investor of its intention
to do so. Upon the written request of any Investor, given within 30 days after
receipt by such holder of the Piggyback Notice, to register any of its
Restricted Stock (which request shall state the amount of Restricted Stock to be
so registered and the intended method of disposition thereof), Savvis will use
its reasonable best efforts to cause the Restricted Stock, as to which
registration shall have been so requested, to be included in the securities to
be covered by the registration statement proposed to be filed by Savvis, all to
the extent requisite to permit the sale or other disposition by such Investor
(in accordance with its written request) of such Restricted Stock so registered;
provided, nothing herein shall prevent Savvis from abandoning or delaying such
registration at any time. In the event that any registration referred to in this
paragraph (d) shall be, in whole or in part, an underwritten public offering of
Common Stock of Savvis, any

 

6



--------------------------------------------------------------------------------

request by an Investor pursuant to this paragraph (d) to register Restricted
Stock shall specify either that (i) such Restricted Stock is to be included in
the underwriting on the same terms and conditions as the shares of Savvis Common
Stock otherwise being sold through underwriters under such registration or (ii)
such Restricted Stock is to be sold in the open market without any underwriting,
on terms and conditions comparable to those normally applicable to offerings of
Common Stock in reasonably similar circumstances. The number of shares of
Restricted Stock to be included in such an underwritten offering may be reduced
(x) if the stockholder or stockholders of Savvis requesting to have shares of
Restricted Stock included in a registration contemplated by this Section 3(d)
are Investors, pro rata among the requesting Investors based upon the number of
shares of Restricted Stock so requested to be registered or (y) if stockholders
of Savvis other than Investors also request to have their shares of Common Stock
included in a registration contemplated by this Section 3(d), pro rata among all
the requesting stockholders based upon the number of shares of Common Stock of
Savvis so requested to be registered, if and to the extent that the managing
underwriter of such offering shall be of the good faith opinion that such
inclusion would adversely affect the marketing (including, without limitation,
the offering price) of the securities to be sold by Savvis therein, or by the
other security holders for whose benefit the registration statements has been
filed.

 

(e) Holdback Agreement. Notwithstanding anything to the contrary contained in
this Agreement, (i) if there is a firm commitment underwritten public offering
of securities of Savvis pursuant to a registration covering Restricted Stock and
an Investor does not elect to sell his Restricted Stock to the underwriters of
Savvis’s securities in connection with such offering, such Investor shall
refrain from selling such Restricted Stock during the period of distribution
(determined as hereinafter provided) of Savvis’s securities by such underwriters
and the period in which the underwriting syndicate participates in the after
market; provided, such Investor shall, in any event, be entitled to sell its
Restricted Stock commencing on the 180th day after the effective date of such
registration statement; and (ii) if there is a firm commitment underwritten
public offering of securities of Savvis by Savvis, each Investor agrees that,
except to the extent otherwise permitted to participate in such offering
pursuant to paragraph (d) above, upon the request of the managing underwriter in
such offering, such Investor shall not sell Savvis Common Stock held by such
Investor for a period of 180 days from the effective date of the registration
statement relating thereto and such Investor shall execute a lockup agreement in
the form customarily used in such transactions; provided, further, however, that
Investors that are investment limited partnerships may make a distribution in
kind of their shares of Restricted Stock to their limited partners or members
during such period of distribution so long as such limited partners or members
agree to be bound by the terms of this Section 3(e).

 

(f) Certain Registration Procedures. If and whenever Savvis is required by the
provisions of this Section 3 to use its reasonable best efforts to effect the
registration of Restricted Stock under the Securities Act, Savvis will, as
expeditiously as possible:

 

(i) prepare (and afford counsel for the selling Investors reasonable opportunity
to review and comment thereon) and file with the Commission a registration
statement with respect to such securities and use its reasonable best efforts to
cause such registration statement to become and remain effective for the period
of the distribution contemplated thereby (determined as hereinafter provided);

 

7



--------------------------------------------------------------------------------

(ii) prepare (and afford counsel for the selling Investors reasonable
opportunity to review and comment thereon) and file with the Commission such
amendments and supplements to such registration statement and the prospectus
used in connection therewith as may be necessary to keep such registration
statement effective for the period of distribution contemplated thereby
(determined as hereinafter provided) and to comply with the provisions of the
Securities Act with respect to the disposition of all Restricted Stock covered
by such registration statement in accordance with the selling Investors’
intended method of disposition set forth in such registration statement for such
period;

 

(iii) furnish to each selling Investor and to each underwriter such number of
copies of the registration statement and the prospectus included therein
(including, without limitation, each preliminary prospectus) as such persons may
reasonably request in order to facilitate the public sale or other disposition
of the Restricted Stock covered by such registration statement;

 

(iv) use its reasonable best efforts to register or qualify the Restricted Stock
covered by such registration statement under the securities or blue sky laws of
such jurisdictions as the sellers of Restricted Stock or, in the case of an
underwritten public offering, the managing underwriter, shall reasonably
request; provided, Savvis will not be required to (x) qualify generally to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this paragraph (iv), (y) subject itself to taxation in any such
jurisdiction or (z) consent to general service of process in any jurisdiction;

 

(v) immediately notify each selling Investor under such registration statement
and each underwriter, at any time when a prospectus relating thereto is required
to be delivered under the Securities Act, of the happening of any event as a
result of which the prospectus contained in such registration statement, as then
in effect, includes an untrue statement of a material fact or omits to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading in the light of the circumstances then existing, and each
Investor agrees to refrain from further using such prospectus upon receipt of
such notice;

 

(vi) use its reasonable best efforts (if the offering is underwritten) to
furnish, at the request of any selling Investor, on the date that Restricted
Stock is delivered to the underwriters for sale pursuant to such registration:
(A) an opinion dated such date of counsel representing Savvis for the purposes
of such registration, addressed to the underwriters and to such selling
Investor, stating that such registration statement has become effective under
the Securities Act and that (1) to the best knowledge of such counsel, no stop
order suspending the effectiveness thereof has been issued and no proceedings
for that purpose have been instituted or are pending or contemplated under the
Securities Act, (2) the registration statement, the related prospectus, and each
amendment or supplement thereof, comply as to form in all material respects with
the requirements of the Securities Act and the applicable rules and regulations
of the Commission thereunder (except that such counsel need express no opinion
as to financial statements, the notes thereto, and the financial schedules and
other financial and statistical data contained therein) and (3) to such other
effects as may reasonably be

 

8



--------------------------------------------------------------------------------

requested by counsel for the underwriters, and (B) a letter dated such date from
the independent public accountants retained by Savvis, addressed to the
underwriters, stating that they are independent public accountants within the
meaning of the Securities Act and that, in the opinion of such accountants, the
financial statements of Savvis included in the registration statement or the
prospectus, or any amendment or supplement thereof, comply as to form in all
material respects with the applicable accounting requirements of the Securities
Act, and such letter shall additionally cover such other financial matters
(including, without limitation, information as to the period ending no more than
five business days prior to the date of such letter) with respect to the
registration in respect of which such letter is being given as such underwriters
may reasonably request; and

 

(vii) make available for inspection by any selling Investor, any underwriter
participating in any distribution pursuant to such registration statement, and
any attorney, accountant or other agent retained by such selling Investor or its
Permitted Transferee or underwriter, all financial and other records, pertinent
corporate documents and properties of Savvis, and cause Savvis’s officers,
directors and employees to supply all information reasonably requested by any
such selling Investor or its Permitted Transferee, underwriter, attorney,
accountant or agent in connection with such registration statement and permit
such selling Investor, attorney, accountant or agent to participate in the
preparation of such registration statement.

 

For purposes of paragraphs (f)(i) and (f)(ii) above (as well as paragraphs
(c)(vi) and (e) above), the “period of distribution” of Restricted Stock in a
firm commitment underwritten public offering shall be deemed to extend until
each underwriter has completed the distribution of all securities purchased by
it, and the period of distribution of Restricted Stock in any other registration
shall be deemed to extend until the sale of all Restricted Stock covered
thereby, but in either case, such period shall not extend beyond the 180th day
(or, in the case of paragraph (c)(vi) above, the 90th day) after the effective
date of the registration statement filed in connection therewith.

 

(g) Information From Selling Investors. In connection with each registration
hereunder, Investors selling Restricted Stock will furnish to Savvis in writing
such information with respect to themselves and the proposed distribution by
them as shall be reasonably necessary in order to assure compliance with federal
and applicable state securities laws.

 

(h) Underwriting Agreement. In connection with any registration pursuant to this
Section 3 that covers an underwritten public offering, Savvis and Investors
selling Restricted Stock each agree to enter into a written agreement with the
managing underwriter selected in the manner herein provided in such form and
containing such provisions as are customary in the securities business for such
an arrangement between underwriters, selling stockholders and companies of
Savvis’ size and investment stature; provided, (i) such agreement shall not
contain any such provision applicable to Savvis which is inconsistent with the
provisions hereof and (ii) the time and place of the closing under said
agreement shall be as mutually agreed upon among Savvis, such managing
underwriter and, except in the case of a registration pursuant to paragraph (d)
above, WCAS, if participating in such offering.

 

9



--------------------------------------------------------------------------------

(i) Expenses. Savvis will pay all Registration Expenses incurred by it in
complying with Section 3 of this Agreement. All Selling Expenses incurred in
connection with any registered offering of securities pursuant to this Section
3, including Restricted Stock, shall be borne by the participating sellers in
proportion to the number of shares sold by each, or by such persons other than
Savvis (except to the extent Savvis shall be a seller) as they may agree. All
expenses incident to performance of or compliance by Savvis with Section 3
hereof, including, without limitation, all Commission, stock exchange or
National Association of Securities Dealers, Inc. (“NASD”) registration and
filing fees (including, without limitation, fees and expenses incurred in
connection with the listing of the Common Stock of Savvis on any securities
exchange or exchanges), printing, distribution and related expenses, fees and
disbursements of counsel and independent public accountants for Savvis and the
reasonable fees and expenses of one counsel for all selling securityholders, all
fees and expenses incurred in connection with compliance with state securities
or blue sky laws and the rules of the NASD or any securities exchange, transfer
taxes and fees of transfer agents and registrars, but excluding any Selling
Expenses, are herein called “Registration Expenses”. All underwriting discounts
and selling commissions applicable to the sale of Restricted Stock are herein
called “Selling Expenses”.

 

SECTION 4. Indemnification Rights and Obligations In Respect of Registered
Offerings of Restricted Stock.

 

(a) Savvis Indemnification of Selling Investors. In the event of a registration
of any of the Restricted Stock under the Securities Act pursuant to Section 3 of
this Agreement, Savvis will indemnify and hold harmless each seller of
Restricted Stock thereunder and each other person, if any, who controls such
seller within the meaning of the Securities Act, against any losses, claims,
damages or liabilities, joint or several, (or actions in respect thereof) to
which such seller or controlling person may become subject under the Securities
Act or otherwise, insofar as such losses, claims, damages or liabilities (or
actions in respect thereof) arise out of or are based upon any untrue statement
or alleged untrue statement of any material fact contained in any registration
statement under which such Restricted Stock was registered under the Securities
Act, any preliminary prospectus or final prospectus contained therein, or any
amendment or supplement thereof, or arise out of or are based upon the omission
or alleged omission to state therein a material fact required to be stated
therein or necessary to make the statements therein not misleading, and will
reimburse each such seller and each such controlling person for any legal or
other expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damage, liability or action; provided, Savvis
will not be liable in any such case if and to the extent that any such loss,
claim, damage, liability or action arises out of or is based upon an untrue
statement or alleged untrue statement or omission or alleged omission so made in
conformity with information furnished by such seller or such controlling person
in writing specifically for use in such registration statement or prospectus.

 

(b) Selling Investor Indemnification of Savvis and the Other Selling
Stockholders. In the event of a registration of any of the Restricted Stock
under the Securities Act pursuant to Section 3 of this Agreement, each seller of
such Restricted Stock thereunder, severally and not jointly, will indemnify and
hold harmless Savvis and each person, if any, who controls Savvis within the
meaning of the Securities Act, each officer of Savvis who signs the registration
statement, each director of Savvis, each underwriter and each person who
controls any

 

10



--------------------------------------------------------------------------------

underwriter within the meaning of the Securities Act, and each other seller of
Restricted Stock and each person who controls any such other seller of
Restricted Stock, against all losses, claims, damages or liabilities, joint or
several, (or actions in respect thereof) to which Savvis or such officer or
director or underwriter or other seller or controlling person may become subject
under the Securities Act or otherwise, insofar as such losses, claims, damages
or liabilities (or actions in respect thereof) arise out of or are based upon
any untrue statement or alleged untrue statement of any material fact contained
in the registration statement under which such Restricted Stock was registered
under the Securities Act, any preliminary prospectus or final prospectus
contained therein, or any amendment or supplement thereof, or arise out of or
are based upon the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, and will reimburse Savvis and each such officer, director,
underwriter, other seller of Restricted Stock and controlling person for any
legal or other expenses reasonably incurred by them in connection with
investigating or defending any such loss, claim, damage, liability or action;
provided, such seller will be liable hereunder in any such case if and only to
the extent that any such loss, claim, damage, liability or action arises out of
or is based upon an untrue statement or alleged untrue statement or omission or
alleged omission made in reliance upon and in conformity with information
pertaining to such seller, as such, furnished in writing to Savvis by such
seller specifically for use in such registration statement or prospectus;
provided, further, the liability of each seller hereunder shall be limited to
the proportion of any such loss, claim, damage, liability or expense which is
equal to the proportion that the public offering price of shares sold by such
seller under such registration statement bears to the total public offering
price of all securities sold thereunder, but not to exceed the proceeds (net of
underwriting discounts and commissions) received by such seller from the sale of
Restricted Stock covered by such registration statement.

 

(c) Indemnification Procedures. Promptly after receipt by an indemnified party
hereunder of notice of the commencement of any action, such indemnified party
shall, if a claim in respect thereof is to be made against the indemnifying
party hereunder, notify the indemnifying party in writing thereof, but the
omission so to notify the indemnifying party shall not relieve it from any
liability which it may have to any indemnified party other than under this
Section 4. In case any such action shall be brought against any indemnified
party and it shall notify the indemnifying party of the commencement thereof,
the indemnifying party shall be entitled to participate in and, to the extent it
shall wish, to assume and undertake the defense thereof with counsel
satisfactory to such indemnified party, and, after notice from the indemnifying
party to such indemnified party of its election so to assume and undertake the
defense thereof, the indemnifying party shall not be liable to such indemnified
party under this Section 4 for any legal expenses subsequently incurred by such
indemnified party in connection with the defense thereof other than reasonable
costs of investigation and of liaison with counsel so selected; provided, if the
defendants in any such action include both the indemnified party and the
indemnifying party and the indemnified party shall have reasonably concluded
that there may be reasonable defenses available to it which are different from
or additional to those available to the indemnifying party, or if the interests
of the indemnified party reasonably may be deemed to conflict with the interests
of the indemnifying party, the indemnified party shall have the right to select
a separate counsel and to assume such legal defenses and otherwise to
participate in the defense of such action, with the expenses and fees of such
separate counsel and other expenses related to such participation to be
reimbursed by the indemnifying party as incurred. Notwithstanding the foregoing,
any indemnified party shall have the right to retain its own

 

11



--------------------------------------------------------------------------------

counsel in any such action, but the fees and disbursements of such counsel shall
be at the expense of such indemnified party unless (i) the indemnifying party
shall have failed to retain counsel for the indemnified person as aforesaid or
(ii) the indemnifying party and such indemnified party shall have mutually
agreed to the retention of such counsel. It is understood that the indemnifying
party shall not, in connection with any action or related actions in the same
jurisdiction, be liable for the fees and disbursements of more than one separate
firm qualified in such jurisdiction to act as counsel for the indemnified party.
The indemnifying party shall not be liable for any settlement of any proceeding
effected without its written consent, but if settled with such consent or if
there be a final judgment for the plaintiff, the indemnifying party agrees to
indemnify the indemnified party from and against any loss or liability by reason
of such settlement or judgment. The indemnification of underwriters provided for
in this Section 4 shall be on such other terms and conditions as are at the time
customary and reasonably required by such underwriters. In that event the
indemnification of the sellers of Restricted Stock in such underwriting shall at
the sellers’ request be modified to conform to such terms and conditions.

 

(d) Contribution. If the indemnification provided for in paragraphs (a) and (b)
of this Section 4 is unavailable or insufficient to hold harmless an indemnified
party under such paragraphs in respect of any losses, claims, damages or
liabilities or actions in respect thereof referred to therein, then each
indemnifying party shall in lieu of indemnifying such indemnified party
contribute to the amount paid or payable by such indemnified party as a result
of such losses, claims, damages, liabilities or actions in such proportion as
appropriate to reflect the relative fault of Savvis, on the one hand, and the
underwriters and the sellers of such Restricted Stock, on the other, in
connection with the statements or omissions which resulted in such losses,
claims, damages, liabilities or actions as well as any other relevant equitable
considerations, including, without limitation, the failure to give any notice
under paragraph (c) above. The relative fault shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact relates to information supplied by Savvis, on the one hand, or the
underwriters and the sellers of such Restricted Stock, on the other, and to the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission. Savvis and each of the Investors
agree that it would not be just and equitable if contributions pursuant to this
paragraph were determined by pro rata allocation (even if all of the sellers of
such Restricted Stock were treated as one entity for such purpose) or by any
other method of allocation which did not take account of the equitable
considerations referred to above in this paragraph. The amount paid or payable
by an indemnified party as a result of the losses, claims, damages, liabilities
or action in respect thereof, referred to above in this paragraph, shall be
deemed to include any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating or defending any such action
or claim. Notwithstanding the provisions of this paragraph, the sellers of such
Restricted Stock shall not be required to contribute any amount in excess of the
amount, if any, by which the total price at which the Restricted Stock sold by
each of them was offered to the public exceeds the amount of any damages which
they would have otherwise been required to pay by reason of such untrue or
alleged untrue statement or omission. No person guilty of fraudulent
misrepresentations (within the meaning of Section 11(f) of the Securities Act),
shall be entitled to contribution from any person who is not guilty of such
fraudulent misrepresentation.

 

SECTION 5. Rule 144. Savvis has filed and agrees with the Investors that from
and after the date hereof it shall continue to file any and all reports required
to be filed by it

 

12



--------------------------------------------------------------------------------

under the Securities Act and the Exchange Act and the rules and regulations
adopted by the Commission thereunder, or, if Savvis is not required to file any
such reports, it shall, upon the written request of any Investor, make publicly
available such information as is necessary to permit sales pursuant to Rule 144
under the Securities Act. Upon the written request of any Investor, Savvis shall
promptly furnish to such Investor a written statement by Savvis as to its
compliance with the reporting requirements set forth in this Section 5.

 

SECTION 6. Duration of Agreement. Unless otherwise set forth in this Agreement,
the provisions of this Agreement shall survive so long as any Investor owns
Warrant Shares or Restricted Stock.

 

SECTION 7. Joinder. The Investors and the Company agree that any Person who
becomes a party to the Securities Purchase Agreement in accordance with Section
8.14 thereof will automatically become a party to this Agreement and for all
purposes be considered an “Other Investor” hereunder.

 

SECTION 8. Representations and Warranties. Each party hereto, severally and not
jointly, represents and warrants to the other parties hereto as follows:

 

(i) such party has the corporate or partnership power and authority, as the case
may be, to execute and deliver this Agreement and to perform its obligations
hereunder. The execution, delivery and performance by such party of this
Agreement have been duly authorized by all requisite corporate or partnership
action, as the case may be, on the part of such party and will not (i) violate
any provision of law, any order of any court or other agency of government, the
charter and other organizational documents of such party, or any provision of
any indenture, agreement or other instrument by which such party or any of such
party’s properties or assets is bound; (ii) conflict with, result in a breach of
or constitute (with due notice or lapse of time or both) a default under any
such indenture, agreement or other instrument; or (iii) result in the creation
or imposition of any lien, charge or encumbrance of any nature upon any of the
properties or assets of such party; and

 

(ii) this Agreement has been duly executed and delivered by such party and
constitutes a legal, valid and binding agreement of such party, enforceable
against such party in accordance with its terms, subject, as to enforcement of
remedies, to applicable bankruptcy, insolvency, reorganization, moratorium and
similar laws from time to time in effect affecting the enforcement of creditors’
rights generally and to general principles of equity.

 

SECTION 9. Miscellaneous.

 

(a) Additional Registration Rights. Without the prior written consent of the
Investors, Savvis shall not grant any registration rights to any other person
that are inconsistent or conflict with the registration rights granted
hereunder, including, without limitation, rights to participate in a Demand
Registration which could result in reduction (on a pro rata or other basis) in
the number of shares of Common Stock held by such Investor or its Permitted
Transferees, as applicable, to be included in any underwritten offering made in
respect of such Demand Registration.

 

13



--------------------------------------------------------------------------------

(b) Headings. Headings of sections and paragraphs of this Agreement are inserted
for convenience of reference only and shall not affect the interpretation or be
deemed to constitute a part hereof.

 

(c) Severability. In the event that any one or more of the provisions contained
in this Agreement or in any other instrument referred to herein shall, for any
reason, be held to be invalid, illegal or unenforceable, such invalidity,
illegality or unenforceability shall not affect any other provisions of this
Agreement.

 

(d) Benefits of Agreement. All covenants and agreements contained herein by or
on behalf of any of the parties hereto shall bind and inure solely and
exclusively to the benefit of the respective successors and permitted assigns of
the parties hereto. Except as expressly permitted hereby, each party’s rights
and obligations under this Agreement shall not be subject to assignment or
delegation by any party hereto, and any attempted assignment or delegation in
violation hereof shall be null and void. Notwithstanding anything to the
contrary contained in this Agreement, each Investor will be entitled to assign
all or any portion of its rights and obligations under this Agreement to a
transferee of Warrants, Series B Stock and Conversion Shares (to the extent
permitted or not prohibited by Section 2) held by such Investor (each such
transferee, a “Permitted Transferee”) which Permitted Transferee shall be
treated as a party to this Agreement with the same rights and obligations as
such transferring Investor; provided, however, that any such Permitted
Transferee shall agree to be bound by this Agreement.

 

(e) Entire Agreement; Termination of Existing Agreements. This Agreement and the
Securities Purchase Agreement constitute the entire agreement of the parties
with respect to the subject matter hereof.

 

(f) Modification. This Agreement may not be modified or amended except by a
writing signed by Savvis and WCAS; provided that this Agreement may not be so
amended in any manner that adversely affects the rights or obligations of any
Investor unless the consent of such Investor is obtained in writing prior to the
effectiveness of such amendment. Any waiver of any provision of this Agreement
must be in a writing signed by the party against whom enforcement of such waiver
is sought.

 

(g) Notices. Any notice or other communications required or permitted hereunder
shall be deemed to be sufficient if contained in a written instrument delivered
in person or duly sent by national overnight courier service, by first class
certified mail, postage prepaid, or by facsimile (followed by delivery by
overnight courier) addressed to such party at the address or facsimile number
set forth on the signature pages hereto or, in any case, at such other address
or facsimile number as shall have been furnished in writing by such party to the
other parties hereto. All such notices, requests, consents and other
communications shall be deemed to have been received (1) in the case of personal
or courier delivery, on the date of such delivery, (2) in the case of mailing,
on the fifth business day following the date of such mailing and (3) in the case
of facsimile, when received.

 

14



--------------------------------------------------------------------------------

(h) Counterparts. This Agreement may be executed in any number of counterparts,
and each such counterpart hereof shall be deemed to be an original instrument,
but all such counterparts together shall constitute but one agreement.

 

(i) Changes in Common Stock of Savvis. If, and as often as, there are any
changes in the Common Stock of Savvis by way of stock split, stock dividend,
combination or reclassification, or through merger, consolidation,
reorganization or recapitalization, or by any other means, appropriate
adjustment shall be made in the provisions hereof as may be required so that the
rights and privileges granted hereby shall continue with respect to the
Restricted Stock as so changed.

 

(j) Specific Performance. Each party hereto agrees that a remedy at law for any
breach or threatened breach by such party of this Agreement would be inadequate
and therefore agrees that any other party hereto shall be entitled to specific
performance of this Agreement in addition to any other available rights and
remedies in case of any such breach or threatened breach.

 

(k) Binding Effect. Anything herein to the contrary notwithstanding, it is
hereby expressly agreed and understood by each of the parties hereto that this
Agreement shall be a binding obligation of the Company with regard to each
Investor executing this Agreement, and a binding obligation of each Investor
executing this Agreement with regard to the Company, in each case in accordance
to with the terms hereof. The failure or refusal of any Investor to execute this
Agreement shall in no way negate, relieve, invalidate or otherwise affect the
rights and obligations of the Company and each Investor executing this Agreement
as set forth herein.

 

(l) Governing Law. This agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to the
conflicts of laws provisions thereof.

 

* * * * *

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has duly executed and delivered
this Agreement as of the day and year first above written.

 

SAVVIS:

 

SAVVIS COMMUNICATIONS CORPORATION

a Delaware Corporation

By /s/ Grier C. Raclin

Name: Grier C. Raclin

Title: Chief Legal Officer, Corp. Secretary

Address:

 

12851 Worldgate Drive

   

Herndon, VA 20170

Attention:

 

Nancy Lysinger

Facsimile:

 

(703) 234-8315

 

Signature Page to Amended and Restated Investor Rights Agreement



--------------------------------------------------------------------------------

WCAS INVESTORS:

WELSH, CARSON, ANDERSON
& STOWE VIII, L.P.

By WCAS VIII Associates LLC,
General Partner

By

 

/s/ Jonathan M. Rather

--------------------------------------------------------------------------------

Name: Jonathan M. Rather

Title: Managing Member

Address:

  320 Park Avenue, Suite 2500    

New York, NY 10022

Attention:

  Mr. John D. Clark

Facsimile:

  (212) 893-9575

 

WELSH, CARSON, ANDERSON &
STOWE VII, L.P.

By WCAS VII Partners L.P.,
General Partner

By:

 

/s/ Jonathan M. Rather

--------------------------------------------------------------------------------

    General Partner

 

WELSH, CARSON, ANDERSON &
STOWE VI, L.P.

By WCAS VI Partners L.P.,
General Partner

By:

 

/s/ Jonathan M. Rather

--------------------------------------------------------------------------------

    General Partner

Address:

  320 Park Avenue, Suite 2500     New York, NY 10022

Attention:

  Mr. Jonathan M. Rather

Facsimile:

  (212) 893-9575

 

Signature Page to Amended and Restated Investor Rights Agreement



--------------------------------------------------------------------------------

WCAS MANAGEMENT CORPORATION

By:

 

/s/ Jonathan M. Rather

--------------------------------------------------------------------------------

Jonathan M. Rather

Treasurer

Address:

 

320 Park Avenue, Suite 2500

   

New York, NY 10022

Attention:

 

Mr. Jonathan M. Rather

Facsimile:

 

(212) 893-9575

Patrick J. Welsh

Russell Carson

Bruce K. Anderson

IRA FBO Bruce K. Anderson

Thomas E. McInerney

Andrew Paul

Robert A. Minicucci

Anthony J. De Nicola

Paul B. Queally

D. Scott Mackesy

Sanjay Swani

IRA FBO James R. Matthews

Sean Traynor

John Almeida

Eric J. Lee

IRA FBO Jonathan M. Rather

James Hoover

Richard Stowe

Laura Van Buren

By:

 

/s/ Jonathan M. Rather

--------------------------------------------------------------------------------

Jonathan M. Rather

Individually and as Attorney-in-Fact

Address:

 

320 Park Avenue, Suite 2500

   

New York, NY 10022

Attention:

 

Mr. Jonathan M. Rather

Facsimile:

 

(212) 893-9575

 

Signature Page to Amended and Restated Investor Rights Agreement



--------------------------------------------------------------------------------

DANIEL ANDERSON TRUST

By:

 

/s/ Patrick J. Welsh

--------------------------------------------------------------------------------

Name: Patrick J. Welsh

Title: Trustee

Address:

 

c/o Welsh, Carson,

   

Anderson & Stowe

   

320 Park Avenue, Suite 2500

   

New York, NY 10022

Attention:

 

Mr. Jonathan M. Rather

Facsimile:

 

(212) 893-9575

KRISTEN ANDERSON TRUST

By:

 

/s/ Patrick J. Welsh

--------------------------------------------------------------------------------

Name: Patrick J. Welsh

Title: Trustee

Address:

 

c/o Welsh, Carson,

   

Anderson & Stowe

   

320 Park Avenue, Suite 2500

   

New York, NY 10022

Attention:

 

Mr. Jonathan M. Rather

Facsimile:

 

(212) 893-9575

MARK ANDERSON TRUST

By:

 

/s/ Patrick J. Welsh

--------------------------------------------------------------------------------

Name: Patrick J. Welsh

Title: Trustee

Address:

 

c/o Welsh, Carson,

   

Anderson & Stowe

   

320 Park Avenue, Suite 2500

   

New York, NY 10022

Attention:

 

Mr. Jonathan M. Rather

Facsimile:

 

(212) 893-9575

 

Signature Page to Amended and Restated Investor Rights Agreement



--------------------------------------------------------------------------------

OTHER INVESTORS:

OAK HILL SPECIAL OPPORTUNITIES
FUND, L.P.

By: Oak Hill Special Opportunities GenPar, L.P.,
its General Partner

By: Oak Hill Special Opportunities MGP, LLC,
its General Partner

By

 

/s/ William Bohnsack

--------------------------------------------------------------------------------

    Name: William Bohnsack     Title: Managing Director

Address:

 

201 Main Street, Suite 1910

Fort Worth, TX 76034

Attention:

  Chuck Irwin

Facsimile:

  (817) 339-7418

OAK HILL SPECIAL OPPORTUNITIES

FUND (MANAGEMENT), L.P.

By: Oak Hill Special Opportunities GenPar, L.P.,
its General Partner

By: Oak Hill Special Opportunities MGP, LLC,
its General Partner

  By  

/s/ William Bohnsack

--------------------------------------------------------------------------------

    Name: William Bohnsack     Title: Managing Director

Address:

 

201 Main Street, Suite 1910

Fort Worth, TX 76034

Attention:

  Chuck Irwin

Facsimile:

  (817) 339-7418

 

Signature Page to Amended and Restated Investor Rights Agreement



--------------------------------------------------------------------------------

WFC HOLDINGS CORPORATION

By

 

/s/ Mike Johnson

--------------------------------------------------------------------------------

   

Name: Mike Johnson

   

Title: EVP, Attorney in Fact

Address:

 

555 Montgomery Street, 77th Floor

San Francisco, CA 94111

Attention:

  Mike Johnson

Facsimile:

  (415) 391-2971

OAK HILL SECURITIES FUND, L.P.

By:

 

Oak Hill Securities Gen Par, L.P.

   

its General Partner

By:

 

Oak Hill Securities MGP, Inc.,

   

its General Partner

By:

 

/s/ William Bohnsack

--------------------------------------------------------------------------------

    Name: William Bohnsack     Title: COO

Address:

 

201 Main Street, Suite 2600

Fort Worth, TX 76102

Attention:

  Chuck Irwin

Facsimile: (817) 339-7418

 

Signature Page to Amended and Restated Investor Rights Agreement



--------------------------------------------------------------------------------

OAK HILL SECURITIES FUND II, L.P.

By:

 

Oak Hill Securities Gen Par II, L.P.

its General Partner

By:

 

Oak Hill Securities MGP II, Inc.,

its General Partner

By:

 

/s/ William Bohnsack

--------------------------------------------------------------------------------

   

Name: William Bohnsack

   

Title: COO

Address:

 

201 Main Street, Suite 2600

Fort Worth, TX 76102

Attention:

 

Chuck Irwin

Facsimile:

 

(817) 339-7418

LERNER ENTERPRISES, L.P.

By:

 

Oak Hill Asset Management, Inc.

As advisor and attorney-in-fact to

Lerner Enterprises, L.P.

By:

 

/s/ William Bohnsack

--------------------------------------------------------------------------------

   

Name: William Bohnsack

   

Title: COO

Address:

 

c/o Oak Hill Asset Management, Inc.

65 East 55th Street – 32nd Floor

New York, NY 10022

Attention:

 

Megan McCann

Facsimile:

  (212) 593-3596

 

Signature Page to Amended and Restated Investor Rights Agreement



--------------------------------------------------------------------------------

P&PK FAMILY LTD. PARTNERSHIP

By:

 

Oak Hill Asset Management, Inc.

As advisor and attorney-in-fact to

P&PK Family Ltd Partnership

By:

 

/s/ William Bohnsack

--------------------------------------------------------------------------------

   

Name: William Bohnsack

   

Title: COO

Address:

 

c/o Oak Hill Capital Management, Inc.

65 East 55th Street – 32nd Floor

New York, NY 10022

Attention:

 

Megan McCann

Facsimile:

  (212) 593-3596

CARDINAL INVESTMENT PARTNERS I, L.P.

By:

 

Oak Hill Asset Management, Inc.

As advisor and attorney-in-fact to

Cardinal Investment Partners I, L.P.

By:

 

/s/ William Bohnsack

--------------------------------------------------------------------------------

   

Name: William Bohnsack

   

Title: COO

Address:

 

201 Main Street, 24th Floor

Fort Worth, TX 76102

Attention:

 

Ray Pinson

Facsimile:

 

(817) 339-7350

 

Signature Page to Amended and Restated Investor Rights Agreement



--------------------------------------------------------------------------------

OAK HILL CREDIT ALPHA FUND, L.P.

By:

 

Oak Hill Credit Alpha Gen Par, L.P.

its General Partner

By:

 

Oak Hill Credit Alpha MGP, Inc.,

its General Partner

By:

 

/s/ William Bohnsack

--------------------------------------------------------------------------------

   

Name: William Bohnsack

   

Title: COO

Address:

 

201 Main Street, Suite 1910

Fort Worth, TX 76102

Attention:

 

P. Joseph Driggers

Facsimile:

 

(817) 339-7418

OAK HILL CREDIT ALPHA FUND (OFFSHORE), LTD.

By:

 

/s/ William Bohnsack

--------------------------------------------------------------------------------

   

Name: William Bohnsack

   

Title: COO

Address:

 

201 Main Street, Suite 1910

Fort Worth, TX 76102

Attention:

 

P. Joseph Driggers

Facsimile:

 

(817) 339-7418

 

Signature Page to Amended and Restated Investor Rights Agreement



--------------------------------------------------------------------------------

OAK HILL ADVISORS, L.P.

as Investment Manager for

The Leland Stanford Junior University

By:

 

Oak Hill Advisors MGP, Inc.

its Managing General Partner

By:

 

/s/ William Bohnsack

--------------------------------------------------------------------------------

   

Name: William Bohnsack

   

Title: COO

Address:

 

The Leland Stanford Jr. University

c/o Oak Hill Capital Management, Inc.

65 East 55th Street - 32nd Floor

New York, NY 10022

Attention:

 

Megan McCann

Facsimile:

 

(212) 593-3596

CARDINAL FUND I, L.P.

By: Cardinal Management I, L.P.,
its General Partner

By: Cardinal MGP, LLC,
its General Partner

By

 

/s/ John H. Fant

--------------------------------------------------------------------------------

   

Name: John H. Fant

   

Title: Vice President

Address:

 

201 Main Street, Suite 2415

   

Fort Worth, Texas 76102

Attention:

 

Ray L. Pinson

Facsimile:

 

(817) 339-7350

 

Signature Page to Amended and Restated Investor Rights Agreement



--------------------------------------------------------------------------------

FW SAVVIS INVESTORS, L.P.

By: Group VI 31, L.L.C.,
its General Partner

By

 

/s/ John H. Fant

--------------------------------------------------------------------------------

   

Name: John H. Fant

   

Title:   Vice President

Address:

 

201 Main Street, Suite 3100

   

Fort Worth, Texas 76102

Attention:

 

John H. Fant

Facsimile:

 

(817) 820-1621

 

Signature Page to Amended and Restated Investor Rights Agreement



--------------------------------------------------------------------------------

CONSTELLATION VENTURE CAPITAL II, L.P.

By:

 

Constellation Ventures Management, L.L.C.,
its General Partner

By:

 

The Bear Stearns Companies, Inc.,
its Managing Member

By:

 

/s/ Clifford H. Friedman

--------------------------------------------------------------------------------

   

Name: Clifford H. Friedman

   

Title: SMD

Address:

 

383 Madison Avenue, 28th Floor

New York, NY 10179

Attention:

 

Clifford H. Friedman

Facsimile:

 

(212) 272-9256

CONSTELLATION VENTURE CAPITAL OFFSHORE II, L.P.

By:

 

Constellation Ventures Management, L.L.C.,
its General Partner

By:

 

The Bear Stearns Companies, Inc.,
its Managing Member

By:

 

/s/ Clifford H. Friedman

--------------------------------------------------------------------------------

   

Name: Clifford H. Friedman

   

Title: SMD

Address:

 

383 Madison Avenue, 28th Floor

New York, NY 10179

Attention:

 

Clifford H. Friedman

Facsimile:

 

(212) 272-9256

 

Signature Page to Amended and Restated Investor Rights Agreement



--------------------------------------------------------------------------------

THE BSC EMPLOYEE FUND IV, L.P.

By:

 

Constellation Ventures Management, L.L.C.,
its General Partner

By:

 

The BSCGP, Inc.,
its Managing Member

By:

 

/s/ Clifford H. Friedman

--------------------------------------------------------------------------------

   

Name: Clifford H. Friedman

   

Title: SMD

Address:

 

383 Madison Avenue, 28th Floor

New York, NY 10179

Attention:

 

Clifford H. Friedman

Facsimile:

 

(212) 272-9256

CVC II PARTNERS, L.L.C.

By:

 

/s/ Clifford H. Friedman

--------------------------------------------------------------------------------

   

Name: Clifford H. Friedman

   

Title: SMD

Address:

 

383 Madison Avenue, 28th Floor

New York, NY 10179

Attention:

 

Clifford H. Friedman

Facsimile:

 

(212) 272-9256

 

Signature Page to Amended and Restated Investor Rights Agreement



--------------------------------------------------------------------------------

[INSERT SIGNATURE BLOCKS FOR ANY OTHER INVESTORS THAT BECOME A PARTY TO THIS
AGREEMENT]

 

Signature Page to Amended and Restated Investor Rights Agreement